Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 04/21/2021.
Claims 1 – 20 are currently pending and have been examined.

Claim Objections
Claim 17 is objected to because of the following informalities: the limitation “the driver of the parked driver's vehicle” is recited, instead of the grammatically-correct “the parked driver.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the list of the set of parking spots” in the last limitation. There is insufficient antecedent basis for this limitation. 

successful parked” in claims 9 & 15 is a relative term which renders the claim indefinite. The term “successful parked” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear how successful a parked vehicle would need to be in order to infringe the claimed invention (i.e., what would constitute as being “successful parked”).

Claim 15 recites the limitation “the money” in the last limitation. There is insufficient antecedent basis for this limitation. 

In addition, claims 2 – 8, 10 – 14, & 16 – 20 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a request for a parking spot,” “identifying… a set of parameters,” “generating… a set of parking spots based on the… sets of parameters which are available,” receiving… a request for a parking spot,” “indicating… that the driver is at a predetermined location based on the parking spot,” “confirming that a parked user is in a parked vehicle in the spot,” “confirming the identity of the driver and the parked vehicle driver,” “processing… that the driver has acquired the parking spot,” “processing a fee,” “updating the list of the set of parking spots based on updated availability” (Claim 1) / “receiving a request for an available parking spot,” “identifying a driver's profile details,” “manipulating a map… with a set of parking spots based on the driver's profile details,” “receiving a selection of a parking spot,” “processing the exchange of the parking spot,” “approving that the driver has successful parked,” and “updating the set of parking spots” (Claim 9) 
	
2A Prong 1: The limitations of “receiving… a request for a parking spot,” “identifying… a set of parameters,” “generating… a set of parking spots based on the… sets of parameters which are available,” receiving… a request for a parking spot,” “indicating… that the driver is at a predetermined location based on the parking spot,” “confirming that a parked user is in a parked vehicle in the spot,” “confirming the identity of the driver and the parked vehicle driver,” “processing… that the driver has acquired the parking spot,” “processing a fee,” “updating the list of the set of parking spots based on updated availability” (Claim 1) / “receiving a request for an available parking spot,” “identifying a driver's profile details,” “manipulating a map… with a set of parking spots based on the driver's profile details,” “receiving a selection of a parking spot,” “processing the exchange of the parking spot,” “approving that the driver has successful parked,” and “updating the set of parking spots” (Claim 9) / “receive a request for an available parking spot,” “identify a driver desired location and set of vehicle information,” “manipulating a map… with a set of parking spots based on the driver desired location, the vehicle information,” “receiving a selection of a parking spot,” “initiate the exchange of the selected parking spot, wherein a set of information is exchanged between the driver and a parked driver,” “process the exchange and approve that the driver has successful parked their vehicle in the parking spot, wherein the money is exchanged,” and “updating the set of parking spots” (Claim 15), as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting “processors,” “computer non-transitory readable storage medium,” “program instructions,” “computing device,” “CPU,” and “computer readable memory” 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “processors,” “computer non-transitory readable storage medium,” “program instructions,” “computing device,” “CPU,” and “computer readable memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “parking spot,” “driver,” and “vehicle” merely generally link the use of a judicial exception the field of parking reservations. The functionality of “manipulating a map on a user interface” amounts to generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “processors,” “computer non-transitory readable storage medium,” “program instructions,” “computing device,” “CPU,” and “computer readable memory” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of 

Furthermore, dependent claims 2 – 8, 10 – 14, & 16 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “processors” and “computer program product” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “parking spots,” “vehicle,” “driver,” and “user interface” are recited at a high level of generality and are merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9 – 11 & 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yust (US 20180012149 A1). 

As per claim 9, Yust discloses a computer program product for exchanging a parking spot between two drivers, the computer program product comprising: a computer non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (Fig. 1 & [0046], [0065], application running on computer device) to cause the computing device to:

 	• receiving a request for an available parking spot ([0042] & [0052] – [0053], user initiates search for available spaces); 

	• identifying a driver's profile details, wherein a vehicle is associated with the driver's profile (Fig. 4 & [0049], driver’s account profile details, and Fig. 5 & [0050] – [0051] & [0053], identifying “Vehicle information including Type of Car 30, Color of Car 31” and address, date, start time, end time from text fields of Fig. 8. Also see [0063], user profile settings to filter search results.);

	• manipulating a map on a user interface with a set of parking spots based on the driver's profile details ([0053], generating a “Map of Available Parking Spots screen 49 as shown in FIG. 9,” which, as per [0063],  are based on user profile settings to filter search results.);

	• receiving a selection of a parking spot (Fig. 19 & [0059], listing user device receives a “Receiving Request screen 91 of FIG. 19.” Also see [0055].);

	• processing the exchange of the parking spot between the driver and a parked driver ([0064], the driver confirms that the parking swap was completed. Also [0055] & [0063] – [0064], processing an “electronic payment” involving “actual currency” or “points exchanged or reduced” for the transaction.); and

	• approving that the driver has successful parked their vehicle in the parking spot ([0064], the driver confirms that the parking swap was completed.), and 

• updating the set of parking spots (See [0053], noting “Data Store 3” containing available parking spots which, as per [0056] – [0058], is updated as users add spots to offer on the exchange service.).

As per claim 10, Yust discloses the limitations of claim 9. Yust further discloses:

	• presenting a map showing available parking spots ([0053], “the user's smartphone will display the Map of Available Parking Spots screen 49 as shown in FIG. 9. The Map of Available Parking Spots will contain data from the Data Store 3. The Map of Available Parking Spots screen 49 may include a Map 50, arrows displaying available Parking Spots 51, 52, 53, 54, 55, 56”).

As per claim 11, Yust discloses the limitations of claim 9. Yust further discloses:

	• receiving data related to parking spots which become available (See [0053], noting “Data Store 3” containing available parking spots which, as per [0056] – [0058], is updated as users add spots to offer on the exchange service.).

As per claim 13, Yust discloses the limitations of claim 9. Yust further discloses:

	• wherein a set of directions are provided to the parking spot based on the driver's location (Claim 24, “directing the second user through a route to the location of 

As per claim 14, Yust discloses the limitations of claim 13. Yust further discloses:

	• monitoring the driver's location as they travel to the selected parking spot (Fig. 26 & [0061] & [0067], indicating the driver’s real-time location while en route to the parking spot.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 8, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yust (US 20180012149 A1), in view of Brown et al. (US 20190057605 A1), in view of Gerber (US 20200211390 A1).

As per claim 1, Yust discloses a computer-implemented method ([0002] & Claim 1 of Yust) comprising:

	• receiving, by one or more processors, a request for a parking spot by a driver in a vehicle ([0042] & [0052] – [0053], user initiates search for available spaces); 

	• identifying, by the one or more processors, a set of parameters associated with the driver and the vehicle (Fig. 4 & [0049], driver parameters. Fig. 5 & [0050] – [0051] & [0053], identifying “Vehicle information including Type of Car 30, Color of Car 31” and address, date, start time, end time from text fields of Fig. 8. );

	• generating, by the one or more processors, a set of parking spots based on the vehicle and the driver sets of parameters which are available ([0053], generating a “Map of Available Parking Spots screen 49 as shown in FIG. 9”);

	• receiving, by the one or more processors, a request for a parking spot selected the driver, wherein the request includes a fee, the address of the spot, a time for an exchange, and the driver and vehicle set of parameters (Fig. 19 & [0059], listing user device receives a “Receiving Request screen 91 of FIG. 19,” which includes details such as “which user has requested her spot (in this case “Fred B.”)” (i.e., driver parameter), “the date, location, time Fred B. expects to arrive” (i.e., time for an exchange and address of the spot), and a “price” for the spot (i.e., fee), as well as “Fred B's rating, mutual friends, and a link to Fred B's profile.” Also see [0055].).

To the extent to which Yust does not appear to explicitly disclose wherein the request also includes a vehicle set of parameters, Brown, in [0176], teaches wherein a parking seeker car characteristics” (e.g., make, model, year, color, size), “spot type desired”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “seeker car characteristics” of Brown for the “rating” of Yust. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Brown in the method of Yust with the motivation to provide a “system and social platform for enabling participating members to equitably and efficiently disseminate parking location information in a timely manner,” as evidenced by Brown ([0014]).

Yust further discloses:

	• indicating, by the one or more processors, that the driver is at a predetermined location based on the parking spot (Fig. 26 & [0061] & [0067], indicating the driver’s real-time location while en route to the parking spot.).

Regarding the following limitation, Yust, in [0056], discloses that a parked user confirms “the location of the parking spot” where the parked user’s car is located while listing the spot for a spot swap exchange service, which highly suggests, but does not appear to explicitly disclose what is taught by Gerber:

	• confirming that a parked user is in a parked vehicle in the spot (See [0041], noting that a parked user indicates a time when he/she will be in the parked car and exiting the spot. As per [0048] – [0049], it is confirmed, using acceleration and movement of a user’s mobile device, that a user has parked a vehicle in a spot. Also 

• confirming the identity of the driver and the parked vehicle driver ([0013], transmitting vehicle identities to both the driver and the parked vehicle driver “so they can identify the car they are exchanging the parking spot with.” [0047], receiving each “user's driver's license and match vehicle information with a driver's license.” As per [0043], receiving confirmation that the “exchange was successful.”).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gerber in the method of Yust / Brown with the motivation to “enable a user to host a parking spot with a specified future time of departure to facilitate the exchange of parking spots between users,” as evidenced by Gerber ([0031]).

Yust further discloses:

	• processing, by the one or more processors, that the driver has acquired the parking spot ([0064], the driver confirms that the parking swap was completed. Examiner’s note: Gerber also teaches this limitation in at least [0048] – [0049], noting detecting that a user has parked in a particular parking spot.) and

	• processing a fee ([0055] & [0063] – [0064], processing an “electronic payment” involving “actual currency” or “points exchanged or reduced” for the transaction.) and

	• updating the list of the set of parking spots based on updated availability of the set of parking spots (See [0053], noting “Data Store 3” containing available parking spots which, as per [0056] – [0058], is updated as users add spots to offer on the exchange service. Examiner’s note: Brown also teaches this limitation in at least [0151].).

As per claim 2, Yust / Brown / Gerber disclose the limitations of claim 1. Yust further discloses:

	• wherein the set of parking spots are displayed on a map ([0053], “the user's smartphone will display the Map of Available Parking Spots screen 49 as shown in FIG. 9. The Map of Available Parking Spots will contain data from the Data Store 3. The Map of Available Parking Spots screen 49 may include a Map 50, arrows displaying available Parking Spots 51, 52, 53, 54, 55, 56”).

As per claim 3, Yust / Brown / Gerber disclose the limitations of claim 1. Yust further discloses:

	• wherein the fee is dynamic based on a set of variables (Claim 8 of Yust, “identifying locations where parking is in high demand; identifying times when parking is in high demand; and adjusting pricing or point values of available parking spots accordingly”).

As per claim 4, Yust / Brown / Gerber disclose the limitations of claim 1. Yust further discloses:

	• wherein the set of parameters associated with the vehicle include the vehicle type ([0050], “Vehicle information including Type of Car 30”).

As per claim 6, Yust / Brown / Gerber disclose the limitations of claim 1. To the extent to which Yust does not appear to disclose the following limitation, Gerber teaches:

	• providing, by the one or more processors, an image of the parked vehicle in a user interface (See Fig. 5E & [0041] – [0042], noting an image of the “Host” vehicle on the user interface of the en route driver.). Rationale to combine Gerber persists.

claim 7, Yust / Brown / Gerber disclose the limitations of claim 1. Yust further discloses:

	• wherein a set of directions are provided to the parking spot based on the driver's location (Claim 24, “directing the second user through a route to the location of the first user.” Claim 42, “direct a user through a route in the streets using GPS to an available parking spot”).

As per claim 8, Yust / Brown / Gerber disclose the limitations of claim 1. Yust further discloses:

	• adjusting, by the one or more processors, the set of parking spots based on a preferred parking spot type ([0044], [0063], [0065], available spots are searched and filtered based on settings such as “types of parking spots 120” e.g., “paid garage parking, lot parking, street parking, and/or free parking.”).

As per claim 17, Yust / Brown disclose the limitations of claim 15. To the extent to which Yust does not appear to disclose the following limitation, Gerber teaches:

	• providing visual images in a user interface to the driver of the parked driver's vehicle (See Fig. 5E & [0041] – [0042], noting an image of the “Host” vehicle on the user interface of the en route driver.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gerber in the method of Yust / Brown with the motivation to “facilitate the exchange of parking spots between users,” as evidenced by Gerber ([0031]).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yust / Brown / Gerber, in further view of Saxena et al. (US 20210056847 A1).

As per claim 5, Yust / Brown / Gerber disclose the limitations of claim 1. Regarding the following limitation, Yust, in [0050], discloses that a vehicle type is a parameter entered by a driver searching for a parking spot, but does not appear to explicitly disclose what is taught by Brown:

	• analyzing, by the one or more processors, parking spots based on the vehicle type ([0151], analyzing available spots which “fit the request parameters,” which, as per at least [0160], [0175] – [0176] & [0189], include “car characteristics” including “make, model, year, color, size.”). Rationale to combine Brown persists.

Yust further discloses analyzing, by the one or more processors, parking spots based on:
	
• a parking spot type, wherein a parking style is associated with the parking spot type ([0044], [0063], [0065], available spots are searched and filtered based on settings such as “types of parking spots 120” e.g., “paid garage parking, lot parking, street parking, and/or free parking.”).

To the extent to which Yust does not appear to disclose “wherein a parking style is associated with the parking spot type,” Saxena, in [0042], teaches wherein “On-street parking may include parallel parking with vehicles parked substantially parallel to a roadway.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Saxena in the method of Yust / Brown / Gerber with the motivation to improve confidence in the identification of parking spots, as evidenced by Saxena ([0001]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yust (US 20180012149 A1), in view of Hillman et al. (US 20180102053 A1), in view of Bruce et al. (US 20180268617 A1).

As per claim 12, Yust discloses the limitations of claim 9. Regarding the following limitation, Yust, in [0044], [0063], [0065], discloses that available spots are searched and filtered based on settings such as “types of parking spots 120” e.g., “paid garage parking, lot parking, street parking, and/or free parking.”  Yust does not appear to disclose what is taught by Hillman:

	• calculating the size of a space based on a parking spot type and a vehicle type (See [0006] & [0041], noting analyzing a parking spot to determine if a “moving vehicle” will fit in the spot based on the spot being “a parallel parking space” and whether “the moving vehicle 120” is “of a similar size or smaller than the static vehicle 110.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hillman in the method of Yust with the motivation “to ensure that the moving vehicle will fit into the same size parking space as the static vehicle,” as evidenced by Hillman ([0006]).

To the extent to which neither Yust nor Hillman appear to disclose wherein a vehicle size is associated with a vehicle type, Bruce, in [0054], teaches receiving information “information regarding vehicle dimension information and associated with vehicle types.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bruce in the method of Yust / Hillman with the motivation to “provide marketplace option to trade and sublease of allocated parking space between drivers and/or owners,” as evidenced by Bruce ([0091]).


Claims 15 – 16 & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yust (US 20180012149 A1), in view of Brown et al. (US 20190057605 A1).

As per claim 15, Yust discloses a system for exchanging a parking spot, the system comprising:  a CPU, a computer readable memory and a computer non-transitory readable storage medium associated with a computing device (Fig. 1 & [0046], [0065], application running on computer device);

• program instructions to receive a request for an available parking spot ([0042] & [0052] – [0053], user initiates search for available spaces); 

	• program instructions to identify a driver desired location and set of vehicle information (Fig. 4 & [0049], driver parameters. Fig. 5 & [0050] – [0051] & [0053], identifying “Vehicle information including Type of Car 30, Color of Car 31” and address, date, start time, end time from text fields of Fig. 8. );

Regarding the following limitation, Yust discloses:

	• program instructions to manipulating a map on a user interface with a set of parking spots based on the driver desired location, …, wherein the set of parking spots are parking spots which are available for the driver ([0053], generating a “Map of Available Parking Spots screen 49 as shown in FIG. 9”);

To the extent to which Yust does not appear to explicitly disclose wherein “the vehicle information” is also used to determine the available parking spots, Brown, in [0151], teaches analyzing available spots which “fit the request parameters,” which, as per at least [0160], [0175] – [0176] & [0189], include “car characteristics” including “make, model, year, color, size.”). 



Yust further discloses:

• program instructions to receiving a selection of a parking spot (Fig. 19 & [0059], listing user device receives a “Receiving Request screen 91 of FIG. 19.” Also see [0055].);

	• program instructions to initiate the exchange of the selected parking spot (Fig. 19 & [0059], “If user Brooke instead clicks the Accept Transaction button 93 on the Receiving Request Screen 91, her smartphone will display an Accepting Transactions page 95 as shown in FIG. 20. This page can congratulate the user Brooke and summarize the details of the spot including date, location, time of arrival, vehicle type of user Fred's car, and points for spot.”)

• wherein a set of information is exchanged between the driver and a parked driver (Fig. 24 & [0060], transmitting messages between the driver and a parked driver. Also see claims 9 – 10 of Yust.) and 

• program instructions to process the exchange ([0064], the driver confirms that the parking swap was completed. Also [0055] & [0063] – [0064], processing an “electronic payment” involving “actual currency” or “points exchanged or reduced” for the transaction.) and

	• approve that the driver has successful parked their vehicle in the parking spot ([0064], the driver confirms that the parking swap was completed.),



• updating the set of parking spots (See [0053], noting “Data Store 3” containing available parking spots which, as per [0056] – [0058], is updated as users add spots to offer on the exchange service.).

As per claim 16, Yust / Brown discloses the limitations of claim 15. Yust further discloses:

	• monitoring the driver's location as they travel to the selected parking spot (Fig. 26 & [0061] & [0067], indicating the driver’s real-time location while en route to the parking spot.),

	• wherein the time to arrival is provided to the parked driver ([0059] & Fig. 19, “Parker Arrival” time.).

As per claim 19, Yust / Brown discloses the limitations of claim 15. Yust further discloses:

	• collecting data that the parked driver has exited the selected parking spot and that the driver has entered the parking spot (Fig. 27 & [0064], both parties confirm that the parking swap was completed.).

As per claim 20, Yust / Brown disclose the limitations of claim 15. Yust further teaches:

	• manipulating a map based on the proximity to the selected spot the driver is (Fig. 26 & [0061], “display the Real-Time Route page 106 as shown in FIG. 26. Here a map can show Fred B's car as an icon 107 traversing a path along the map.” Also [0067].).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yust (US 20180012149 A1), in view of Brown et al. (US 20190057605 A1), in view of Namba et al. (US 20190303806 A1).

As per claim 18, Yust / Brown disclose the limitations of claim 15. Regarding the following limitation, 

	• identifying that the driver is traveling away from the selected parking spot, and wherein the exchange is cancelled,

Yust, in [0061], discloses identifying the driver’s direction of travel in relation to the selected parking spot location, and in [0062] – [0063], discloses canceling the exchange. To the extent to which Yust does not disclose canceling a boarding reservation when a user is moving away from the reservation location, Namba, in [0127], teaches canceling a reservation when it is determined that “the scheduled passenger 6 be traveling in the opposite direction from the boarding location.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “selected parking spot location” and “exchange” of Yust for the “boarding location” and “reservation” of Namba. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Brown in the method of Yust with the motivation to provide “improved user friendliness,” as evidenced by Brown ([0127]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakhjavani (US 10147321 B1) and Bell (US 20170294122 A1), entire references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        


/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628